UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 5 , 20 15 KIPS BAY MEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 001-35080 20-8947689 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3405 Annapolis Lane North, Suite 200 Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) (763) 235-3540 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item . Other Events . On January 5, 2015, Kips Bay Medical, Inc. issued a press release announcing that it has reorganized its operations by eliminating staff positions, instituting salary reductions and reducing its non-clinical related operating expenses, in order to conserve its capital while it pursues the completion of its current eMESH I clinical feasibility trial. The full text of the press release is set forth in Exhibit 99.1 attached hereto and is incorporated by reference in this current report on Form 8-K as if fully set forth herein. Item 9.01.Financial Statements and Exhibits (d)Exhibits: Exhibit No. Description Press release dated January 5, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 5, 2015 KIPS BAY MEDICAL, INC. By: /s/ Scott Kellen Name: Scott Kellen Title: Chief Operating Officer and Chief Financial Officer
